Title: To George Washington from John Trumbull, 25 April 1797
From: Trumbull, John
To: Washington, George



Sir
29 Berner’s Street London, April 25th 1797

The Letter which you did me the Honour to write to me on the 12 th of January came to my hands some days ago, together with its enclosures: The Letter for Mr John Carey was conveyed to him as

soon as I could learn his place of residence. I beg leave to return my thanks to Mrs Washington, for the Honor of her Letter, and for the very flattering sentiments she has been pleased to express towards me.
For Her Happiness as well as your’s, I shall ever offer my most sincere Vows: and I earnestly hope that you may long enjoy in Health, that Domestic Ease, and calm tranquillity of retirement which must be so grateful to you, after so many years of anxiety and fatigue; and derive from the contemplation of the Happiness and Glory of your Country, the best reward of those toils which have so eminently contributed to their establishment. I have the Honor to be, with the highest Respect, sir, Your most obedient & Grateful Servant

Jno. Trumbull

